Citation Nr: 1608449	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  08-36 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hallux valgus, to include as due to or aggravated by pes planus and hammertoes.

2.  Entitlement to a rating in excess of 50 percent for bilateral foot disabilities.

3.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability prior to August 28, 2012, and in excess of 40 percent as of August 28, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

On March 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  These matters were previous remanded by the Board in June 2013 for additional development.

An April 2014 rating decision granted service connection for hammertoes, pes planus, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  Therefore, the Board finds that the full benefit sought on appeal was granted for those claims, and those claims are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to a rating in excess of 50 percent for bilateral foot disabilities is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to August 28, 2012, the Veteran's lumbar spine disability was manifested by pain and forward flexion limited to 95 degrees.  Thoracolumbar spine forward flexion limited to 30 degrees or less and favorable ankylosis of the entire thoracolumbar spine were not shown, and no incapacitating episodes were noted.  

2.  As of August 28, 2012, the Veteran's lumbar spine disability was manifested by pain and forward flexion limited 5 degrees.  Unfavorable ankylosis of the entire thoracolumbar spine was not shown, and no incapacitating episodes were noted.

3.  The Veteran is shown to have radiculopathy impacting his right lower extremity that is moderately severe in nature. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a lumbar disability prior to August 28, 2012, have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Code 5242 (2015).

2.  The criteria for a rating in excess of 40 percent for a lumbar spine disability as of August 28, 2012, have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Code 5242 (2015).

3.  The criteria for a 40 percent rating, but not higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.124(a), Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letters dated in June 2009 and November 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations in July 2009, August 2012, and September 2013.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lumbar Spine Disability

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

Ankylosis is defined as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2015).

Any objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, that are associated with a service connected back disability are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2015). 

In rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 38 C.F.R. § 4.123 (2014).  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2015). 

In rating diseases of the peripheral nerves, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a) (2015).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement. When bilateral, they are combined with application of the bilateral factor.  38 C.F.R. § 4.124(a) (2015). 

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked atrophy.  A 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or, very rarely, lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  The use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2 , 4.6 (2015).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  Factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2015).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The RO has rated the Veteran's back disability under Diagnostic Code 5242 for degenerative arthritis of the spine.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for rating limitation of motion and provides that if the amount of limitation of motion is noncompensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  The evidence shows that there is not involvement of degenerative arthritis of two or more major joints or groups of minor joints as shown by X-ray evidence.  Also, a rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

The Veteran has been assigned 20 percent rating prior to August 28, 2012, and 40 percent thereafter for the service-connected lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2015).

A July 2009 VA examination report shows that the Veteran was diagnosed with osteoarthritis of the lumbar spine.  The Veteran reported that he had persistent low back pain with no flare ups.  The examiner noted that the Veteran reported no incapacitating episodes and used no devices to aid in walking.  The Veteran also noted that the Veteran was able to walk 1 to 3 miles.  Inspection of the spine showed normal head postures, head position, spine curvature, and a normal gait.  Abnormalities of the thoracic sacrospinalis were noted as pain with motion to the left and right.  Tenderness was also noted to the left and right.  Muscle spasms, localized tenderness, or guarding severe to be responsible for abnormal gait or abnormal spinal contour were not noted.  No ankylosis was noted.  Sensory examination of the spine was noted as normal.  The Veteran's range of motion was noted as forward flexion to 95 degrees with pain at 95 degrees, extension to 20 degrees with pain, left lateral flexion to 25 degrees with pain, right lateral flexion to 40 degrees with pain, and left and right lateral rotation to 35 degrees with pain.  Repetitive use testing was noted to show no additional loss of motion.  X-rays showed degenerative joint disease of the lumbar spine.  

An August 2012 VA examination report shows that the Veteran was diagnosed with osteoarthritis of the lumbar spine.  The Veteran reported daily pain rated on a severity scale of 8 out of 10.  The Veteran reported flare ups that caused additional limited activity.  Range of motion examination showed that the Veteran achieved forward flexion to 5 degrees with pain noted at 5 degrees, extension to 5 degrees with pain, right and left lateral flexion to 5 degrees with pain, and left and right lateral rotation to 20 degrees with pain.  The examiner noted that the Veteran was able to perform repetitive use testing with no additional range of motion loss.  Functional impairment of the thoracolumbar spine was described as less movement than normal, pain on movement, and interference with sitting, standing, and weigh-bearing.  Localized tenderness or pain to palpation for joint and soft tissue of the thoracolumbar spine was noted.  The Veteran was noted to have guarding and muscle spasms present that did not result in abnormal gait or spinal contour.  The examiner was noted to have no other neurological abnormalities related to the lumbar spine disability such as bowel or bladder problems.  The Veteran was diagnosed with intervertebral disc syndrome, but did not have any incapacitating episodes over the past 12 months.  The Veteran was reported to not use any assistive devices for walking.  X-rays confirmed that the Veteran had arthritis of the lumbar spine, but no vertebral fracture was noted.  Finally, the examiner reported that the Veteran's lumbar spine condition severely impaired physical work and mildly impaired sedentary work.

A September 2013 VA examination report shows that the Veteran was diagnosed with lumbosacral degenerative arthritis.  The Veteran was also diagnosed with bilateral lower extremity radiculopathy with degenerative disc disease and spinal stenosis.  The Veteran reported that he experienced back pain that radiated into his left and right leg.  The Veteran also described radicular pain in both legs that felt like an aching throbbing pain.  The Veteran reported flare ups when he tried to lay down that kept him from sleeping.  Range of motion evaluation showed forward flexion of the lumbar spine to 10 degrees with pain, extension to 5 degrees with pain, left and right lateral flexion to 10 degrees with pain, left and right lateral rotation to 30 degrees with pain.  Repetitive use testing showed no additional limitation of motion.  Functional impairment of the Veteran's lumbar spine disability was noted as less movement than normal, pain on movement, disturbances of locomotion, and interference with sitting, standing, and/or weight-bearing.  The examiner noted that the Veteran had localized tenderness and pain to palpation to the soft tissue of the thoracolumbar spine.  The examiner also noted that the Veteran had radiculopathy of the bilateral extremities of a moderate severity with pain noted to be severe.  No other neurological abnormalities related to the lumbar spine condition such as bowel or bladder problems were noted.  The examiner diagnosed the Veteran with intervertebral disc syndrome with no incapacitation episodes over the past 12 months.  The examiner noted that the Veteran used a cane constantly for back pain, radiculopathy, and bilateral foot pain.  The examiner remarked that the Veteran's lumbar spine disability prohibited both physical and sedentary employment.  The examiner reported that an opinion regarding addition loss of functionality during flare-ups could not be provided, as the examiner would have to observe and measure range of motion/functionality for the Veteran both at baseline and during flares in the same visit in order to obtain this information without speculation.  

Based on the evidence of record, the Board finds that the Veteran's lumbar disability does not warrant a rating in excess of 20 percent prior to August 28, 2012.  The range of motion testing results noted in the VA examination report show that the Veteran was limited by pain in forward flexion of the thoracolumbar spine at worst to 95 degrees as noted during the July 2009 VA examination.  Notably, the Veteran's forward flexion of the lumbar spine exceeded 30 degrees on examination and was not shown to be limited to 30 degrees or less by any other factors.  Also, there is no indication that the Veteran spine was in a fixed position and therefore ankylosis was not shown.  Therefore, the lumbar spine disability does not meet any of the criteria for a higher 40 percent rating, even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance.  Additionally, there was no evidence of lumbar spine ankylosis.  Therefore, the Board finds that a rating in excess of 20 percent was not warranted prior to August 28, 2012.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2015).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examination.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the lumbar spine.  Furthermore, because unfavorable ankylosis has not been shown, even when considering pain and other limiting factors, a rating greater than 40 percent is not warranted at any time under consideration for orthopedic manifestations of the lumbar spine disability.

Consideration has also been given to assigning higher rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran experienced incapacitating episodes requiring medically prescribed bed prior to August 28, 2012.  Therefore, a rating in excess of 20 percent rating based on incapacitating episodes is not warranted prior to August 28, 2012.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning a separate compensable rating for neurological impairment in the lower extremities or other neurological abnormalities related to the lumbar disability such as bowel or bladder incontinence.  The Board notes prior to August 28, 2012, the Veteran was not assessed with radiculopathy or bowel or bladder incontinence due to his lumbar back disability as noted on the July 2009 VA examination report.  Therefore, a separate rating for any other neurological impairments, to include bowel and bladder problems associated with a lumbar spine disability, was not warranted.

Therefore, the Board finds that a rating in excess of 20 percent prior to August 28, 2012 for the Veteran's lumbar spine disability is not warranted, and the preponderance of the evidence is against an assignment of a higher rating. 38 C.F.R. §§ 4.71a, Diagnostic Code 5242 (2015).

With regard to the Veteran's claim for entitlement to a rating in excess of 40 percent as of August 28, 2012, the Board finds that the Veteran's lumbar disability does not warrant an increased rating.  The range of motion testing results noted in the VA examination reports shows that the Veteran was limited by pain in forward flexion of the thoracolumbar spine at worst to 5 degrees as noted during the August 2012 VA examination.  Notably, the Veteran's forward flexion of the lumbar spine has never been shown to be fixed on examination as the Veteran has been shown to achieve some movement for flexion, extension, lateral flexion, and lateral rotation, therefore ankylosis of the thoracolumbar spine has not been shown.  Therefore, the lumbar spine disability does not meet any of the criteria for a higher rating during the entire pendency of the appeal, even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance.  Additionally, there was no evidence of lumbar spine ankylosis.  Therefore, the Board finds that a rating in excess of 40 percent is not warranted as of August 28, 2012.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2015).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiner when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examination.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 40 percent for functional impairment of the lumbar spine.

Consideration has also been given to assigning higher rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran experienced incapacitating episodes requiring medically prescribed bed rest.  Therefore, an increased rating based on incapacitating episodes is not warranted as of August 28, 2012.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning a separate compensable rating for neurological impairment in the lower extremities or other neurological abnormalities related to the lumbar disability such as bowel or bladder incontinence.  The Board notes that as of August 28, 2012, the Veteran was granted service connection for radiculopathy of the left lower extremity associated with the lumbar spine disability and assigned a 40 percent rating and has not appealed that determination.  Additionally, as shown in the September 2013 VA examination report the Veteran was assessed with radiculopathy of the right lower extremity of a moderate nature with severe pain.  Therefore, the Board finds that a separate rating for right lower extremity radiculopathy of 40 percent, but not higher, is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  The Board finds that a rating in excess of 40 percent for right lower extremity radiculopathy is not warranted as there is no objective evidence of severe incomplete paralysis of with marked muscular atrophy.  
 
The Board notes that the Veteran has never been assessed with bowel or bladder incontinence due to the lumbar back disability as noted on the August 2012 and September 2013 VA examination reports.  Therefore, a separate rating of 40 percent, but not higher, for right lower extremity radiculopathy associated with the lumbar spine disability is warranted.  A separate rating for other neurological impairments, to include bowel and bladder problems associated with a lumbar spine disability, is not warranted.

Therefore, the Board finds that a rating in excess of 40 percent prior as of August 28, 2012 for the Veteran's lumbar spine disability is not warranted.  38 C.F.R. §§ 4.71a, Diagnostic Code 5243, 8520 (2015).  The Board finds that a separate rating of 40 percent but no higher for right lower extremity radiculopathy associated with a lumbar spine disability is warranted.  38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2015).

In exceptional cases where the schedular rating is inadequate, VA regulations provide that the Under Secretary for Benefits or the Director, Compensation and Pension Service, may approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242 (2008) (issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by a Veteran or reasonably raised by record).  A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In determining whether an extra-schedular rating is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the schedular ratings for the service-connected disabilities addressed in this decision are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability ratings assigned.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology for these specific disabilities and the criteria for higher alternative ratings have been discussed.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  The Veteran has reported pain, fatigue, limited range of motion, and numbness with regards to his service connected disabilities.  In short, the Board finds nothing exceptional or unusual about the Veteran's specific lumbar spine and lower extremity radiculopathy disabilities because the rating criteria reasonably describe his disability level and symptomatology.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, the Board notes that the Veteran has been awarded individual unemployability as of September 1, 2012.


ORDER

Entitlement to a rating in excess of 20 percent for a lumbar spine disability prior to August 28, 2012, and in excess of 40 percent thereafter, is denied.

Entitlement to rating of 40 percent, but not higher, for right lower extremity radiculopathy associated with a lumbar spine disability is granted.  


REMAND

With regard to the Veteran's claim for entitlement to service connection for hallux valgus a VA examination was conducted in September 2013.  The VA examiner opined that it was less likely than not that hallux valgus was incurred in or related to the Veteran's active service.  The examiner reported that the Veteran was diagnosed with hallux valgus in 2007 and that there was not documentation of foot complaints during active service or diagnosis of hallux valgus prior to 2007 which was 17 years after discharge from active duty.

A February 2016 correspondence from the Veteran representative put forth argument that the Veteran's hallux valgus was caused by or aggravated by the Veteran's service-connected bilateral foot disabilities.  As that theory of entitlement has not been addressed by any VA examiner, an additional examination that considers whether the Veteran's hallux valgus was caused or aggravated by service-connected bilateral foot disabilities is warranted. 

As to the claim for a disability rating in excess of 50 percent bilateral foot disabilities, The Veteran filed a timely notice of disagreement to the April 2014 rating decision.  Therefore, the Board finds that a remand is required for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of hallux valgus.  The examiner must review the claims file and must note that review in the report.  A complete rationale for all opinions reached should be provided.  After thoroughly describing the nature and etiology of the Veteran's hallux valgus, the examiner must provide an opinion addressing the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that hallux valgus is etiologically related to the Veteran's active service?

(b)  Is it at least as likely as not (50 percent or greater probability) that hallux valgus is due to or caused by service-connected bilateral foot disabilities?
 
(b)  Is it at least as likely as not (50 percent or greater probability) that hallux valgus has been aggravated (permanently worsened beyond the natural progression of the disorder) by service-connected bilateral foot disabilities?

2.  Issue a statement of the case on the issue of entitlement to a rating in excess of 50 for bilateral foot disorders.  The Veteran and representative should be advised of the need to file a timely substantive appeal if the Veteran want to complete an appeal as to that issue.

3.  Then, readjudicate the claim of entitlement to service connection for hallux valgus, to include as due to or aggravated by bilateral foot disabilities.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


